Citation Nr: 0530510	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right leg disorder, claimed as due to VA medical treatment 
in March 2001.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran had active service from November 1973 to December 
1976.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In October 2001, the RO received the veteran's claim of 
entitlement to service connection for a right leg disorder, 
and an alternative claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a right leg disorder 
on the basis of VA medical treatment in March 2001.  In a 
February 2003 rating decision, the RO denied both claims.  
The veteran disagreed with the February 2003 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2003.

The Board denied each of the veteran's claims in a February 
2004 decision, which he duly appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  In a July 
2005 Order, the Court remanded the case to the Board for 
compliance with the instructions contained in a July 2005 
Joint Motion for Remand (the Joint Motion), which was filed 
by the veteran's attorney and counsel for the Secretary of 
Veterans Affairs.  The specifics of the Joint Motion will be 
discussed in greater detail below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

The veteran seeks service connection for a right leg 
disorder.  He essentially contends that his right leg was 
injured in an automobile accident in service, and that he 
currently suffers from a right leg disorder that is related 
to that in-service injury.  In addition to the direct 
service-connection claim, the veteran alternatively contends 
that his claimed right leg disorder resulted from 
complications of a medical procedure performed by VA in March 
2001.  The veteran thus alternatively seeks compensation for 
the right leg disorder under the provisions of 38 U.S.C.A. § 
1151.  

As noted above, each of these claims was denied by a February 
2004 Board decision which was subsequently remanded by the 
Court for additional development pursuant to the instructions 
of the July 2005 Joint Motion.  

The Joint Motion indicated that "remand is necessary because 
VA may have failed to provide an adequate medical examination 
and to obtain an adequate opinion on the issues presented on 
appeal."  See Joint Motion, page 8.  The Joint Motion 
specifically found that the May 2002 opinion of a VA 
physician, upon which the Board placed primary importance, 
was inadequate in that it was based solely on a review of the 
claims file and was unaccompanied by a physical examination 
of the veteran.  Thus, the Joint Motion concluded that the 
claim should be remanded so that the veteran can "be 
provided with a thorough and contemporaneous VA medical 
examination regarding his lower extremities, including an 
opinion as to whether any current disorder is related to an 
incident or injury in service."  Id. at 9.  The Joint Motion 
further requested that the veteran be provided a "medical 
opinion by an orthopedics expert oh the issue of whether his 
current right leg disability is due to medical treatment 
provided in March 2001."  Id. at 9-10.  

Pursuant to the Court's Order and the instructions of the 
Joint Motion, the case must be remanded so that such 
examinations can be accomplished.



The Board notes in passing that the Joint Motion requested 
that the Board "address the points raised" in the brief 
submitted by the veteran's attorney.  This will be 
accomplished should the case be returned to the Board 
following an additional VA examination and readjudication by 
the RO.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for examination of 
the veteran by an orthopedic specialist 
to determine if the veteran has a current 
right leg disability.  The veteran's VA 
claims file should be made available to 
and reviewed by the examiner prior to the 
examination.  After reviewing the claims 
file, conducting a physical examination 
of the veteran, and performing any 
clinically-indicated diagnostic tests, 
the examiner should answer the following 
questions:

a.)  Does the veteran presently have a 
right leg disability?  

b.)  If the answer to the first question 
is yes, is such etiologically related to 
any incident of the veteran's military 
service, to include his in-service 
automobile accident? 

c.)  If the veteran is found to have a 
right leg disability, but such is found 
by the examiner to be unrelated to 
service, the examiner should express an 
opinion as to whether the veteran 
incurred additional disability to the 
right leg as a result of carelessness, 
negligence, lack of proper skill, error 
of judgment, or similar instance of fault 
on the part of VA medical professionals 
in performing the March 2001 surgery.  
The examiner should also express an 
opinion as to whether the veteran 
incurred additional disability to the 
right leg as a result of an event not 
reasonably foreseeable in the performance 
of the March 2001 surgery.

In answering these questions, it is 
requested that the VA physician provide a 
discussion of the pertinent facts and the 
medical principles involved.  The report 
of the examination should be associated 
with the veteran's VA claims file.

2.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

